CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam U.S. Government Income Trust: We consent to the use of our report dated November 1, 2014, with respect to the financial statements of Putnam U.S. Government Income Trust, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Auditor and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 26, 2015
